Order entered November 30, 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00861-CR

                         TERRANCE JARMELL DUNN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-17929-R

                                            ORDER
       We REINSTATE this appeal.

       On November 2, 2016, we granted the State’s motion and ordered the trial court to make

written findings of fact and conclusions of law on the admissibility of appellant’s oral statement

as mandated by section 6 of article 38.22. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6

(West Supp. 2016). On November 21, 2016, a supplemental clerk’s record containing the

written findings of fact and conclusions of law was filed with this Court.

       We GRANT the State’s November 29, 2016 motion to extend time to file the State’s

brief, and ORDER the State’s brief received on November 23, 2016 filed as of the date of this
order.



         /s/   ADA BROWN
               JUSTICE